FIRST AMENDMENT OF LEASE AGREEMENT THIS AGREEMENT is entered into the day of November, 2005 by and between Ethos Business Venture, L.L.C. (“Landlord”), 181C Hague Blvd, Glenmont, New York 12077 and Dais Analytic Corporation (“Tenant”), having a place of business at 11552 Prosperous Drive, Odessa, Florida 33556. Landlord and Tenant are referred to herein individually as “Party” and collectively as the “Parties.” WHEREAS, Landlord and Tenant entered into a commercial lease agreement dated March 18, 2005 pursuant to which Landlord leased to Tenant the property described in Attachment A thereof as 11552 Prosperous Drive, Odessa, Florida 33556 for a termcommencing
